ELECTRODES FOR ENERGY STORAGE DEVICES
DETAILED ACTION

Response to Amendment
This Action is in response to communication filed on June 15, 2022.

Status of Claims
 Claims 1-22 and 31-37 are pending, wherein claims 1, 5-6, 8, 10-12, 14, 20-21, 31, 33 are amended, claims 2-3, 10 and 15-17 were previously withdrawn, and claims 31-37 are newly added. Claims 2-3, 10, and 15-17 are rejoined for patentability examination. Claims 1-22 and 31-37 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2022 has been considered by the examiner.

Specification
The amended specification filed June 15, 2022 is acknowledged and accepted.


Claim Interpretations
The terms “major” and “minor” recited in the amended claim 1 is interpreted based on paragraphs [0029]-[0032] of the specification.
The term “overall length” in claim 10 is interpreted as referring to the overall length of the earlier-mentioned one or more structures.

Terminal Disclaimer
The terminal disclaimer filed on June 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17316037 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In claim 10:
“the length of a largest dimension the high aspect ratio carbon elements” is changed to “the length of a largest dimension of the high aspect ratio carbon elements”.
In claim 33:
“The apparatus of any claim 1” is changed to “The apparatus of claim 1”.

Allowable Subject Matter
Claims 1-17, 19-22 and 31-37 are allowed.

Reasons for Allowance
The reasons for allowability of claims 1, 4-9, 11-14, 19-22 and 31-37 (previously 24-30, now-canceled) have been set forth in the Office Action mailed on March 17, 2022. Such reasons are incorporated herein but not reiterated herein for brevity’s sake. Since claims 2-3, 10 and 15-17 are dependent upon claim 1, they are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727